DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 12, 14 and 15 are objected to because of the following informalities:  
Claim 1, line 1 recites in part “ the handle comprising a base” and will be intpereted as “the handle comprising: a base”.
Claim 1, line 2 recites in part “with a length extending therebetween wherein” and will be intpereted as “with a length extending therebetween, wherein”.
Claim 1, line 3 recites in part “the laryngoscope blade and a locking” and will be interpreted as “the laryngoscope blade, and a locking”.
Claim 8, lines 1-2 recite in part “with a disposable laryngoscope blade wherein the handle” and will be intpereted as “with a disposable laryngoscope blade, wherein the handle”.
Claim 8, line 2 recites in part “a housing comprising a first mechanism” and will be intpereted as “a housing comprising: a first mechanism”.
Claim 8, lines 3-4 recite in part “blade to the handle and a second mechanism” and will be intpereted as “blade to the handle, and a second mechanism”.
Claim 12, line 3 recites in part “with each of the side arms and wherein” and will be interpreted as “with each of the side arms, and wherein”.
Claim 14, lines 2-3 recite in part “with a length extending therebetween wherein” and will be interpreted as “with a length extending therebetween, wherein”.

Claim 15, line 2 recites in part “of the head portion and” and will be interpreted as “of the head portion, and”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "at least one of the spaced apart side arms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “at least one of the spaced apart side arms” will be interpreted as “at least one of two opposing spaced apart side arms”.  Appropriate corrections are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elbaz et al. (U.S. Publication No.2016/0000305 A1; hereinafter “Elbaz”).
	Regarding claim 1, Elbaz discloses a handle for operably supporting a laryngoscope blade (see handle 11 in Figure 1), the handle comprising: a base (hand grip 24) and a head (leading hand grip end 26) with a length extending therebetween, wherein the head comprises a crossbar for operably supporting the laryngoscope blade (metal pin rod 32), and a locking mechanism (see spring loaded protrusions 21 in Figure 1) for engaging with the laryngoscope blade to prevent or eliminate side to side movement of the laryngoscope blade supported on the crossbar during use (para.0019).
	Regarding claims 2, 5 and 7, Elbaz further discloses wherein the head comprises two opposing side arms spaced laterally apart and extending upwardly from a connection with length extending therefrom where the crossbar extends between the side arms (see annotated Figure 5 below) and wherein the locking mechanism is positioned on one of the opposing side arms (springs 21 are received within a pair of opposite indents 33, see Figure 2).  The base supports a 
	Regarding claims 3, 4 and 6, Elbaz further discloses wherein the locking mechanism comprises a spring (spring loaded protrusions 21).  The spring is positioned on an inner facing surface of one opposing side arm for stabilizing the blade with respect to side to side movement along the crossbar (see pair of opposite indents 33 in Figure 2).  Furthermore, the handle is configured for supporting disposable blades of different sizes (see Figure 1).
	Regarding claim 8, Elbaz discloses a laryngoscope having a handle for connection with a disposable laryngoscope blade (see handle 11 in Figure 1), wherein the handle is a housing comprising: a first mechanism for operable connection with the laryngoscope blade and wherein the first mechanism secures the laryngoscope blade to the handle (metal pin rod 32), and a second mechanism for retaining the laryngoscope blade in a selected position when the laryngoscope blade is connected to the first mechanism (spring loaded protrusions 21).
	Regarding claim 9, Elbaz further discloses wherein the second mechanism is a locking mechanism configured to prevent side to side movement of the blade connected to the handle (see spring loaded protrusions 21 in Figure 1, see also para.0019).
	Regarding claims 10 and 11, Elbaz further discloses wherein the first mechanism is a crossbar extending across an end portion of the handle (see metal pin rod 32 in Figure 2) and configured for receiving a hooked portion of the laryngoscope blade (leading hook 19) to secure the laryngoscope blade to the handle (see para.0019).  The second mechanism comprises a spring 
	Regarding claims 12 and 13, Elbaz further discloses wherein the handle has a head portion comprising two opposing side arms spaced laterally apart and extending upwardly from the housing (see annotated Figure 5 below) and where the first mechanism extends between a connection with each of the side arms (see metal pin rod 32 in Figures 2 and 5), and wherein the second mechanism is positioned on a vertical surface of one of the opposing side arms (spring loaded protrusions is positioned within indents 33, see para.0019).  Furthermore, the first mechanism is a crossbar for connecting to the laryngoscope blade (32), and the second mechanism is a spring locking mechanism (21) for preventing side to side movement of the laryngoscope blade on the crossbar (see para.0019).
	Regarding claim 14, Elbaz discloses a method of using a laryngoscope comprising: providing a handle (see handle 11 in Figure 2) having a base portion (hand grip 24) and a head portion (leading hand grip head 26) with a length extending therebetween, wherein the head portion supports an attachment mechanism (metal pin rod 32 supports leading hook 19 of blade 13, see Figure 1) for operably supporting a selected laryngoscope blade (see Figure 1), and a locking mechanism for engaging with the supported laryngoscope blade (spring loaded protrusions 21); connecting the selected laryngoscope blade to the attachment mechanism (para.0019); engaging the selected laryngoscope blade with the locking mechanism (21) to secure the blade as connected to the attachment mechanism (para.0019).

	Regarding claim 16, Elbaz further discloses wherein the locking mechanism (21) comprises a spring positioned in an interior centered area of the head portion and supported by at least one of two opposing spaced apart side arms of the head portion such that the spring provides frictional engagement with the selected laryngoscope blade to hold the selected laryngoscope blade in a position on the attachment mechanism thus stabilizing the laryngoscope blade for use (a pair of opposite indents 33 receive the pair of spring loaded protrusions 21 via a snap fit connection, see end of para.0019).
	Regarding claim 17, Elbaz further discloses engaging the laryngoscope blade in electrical connection with the handle for providing battery power from the handle to a light source positioned on the laryngoscope blade (via central terminal 44, see para.0021 and Figures 2-4).
	Regarding claim 18, Elbaz further discloses disengaging the laryngoscope blade from the locking mechanism and attachment mechanism after a single use; discarding the laryngoscope blade; and connecting a subsequent selected laryngoscope blade to the attachment mechanism; engaging the subsequent selected laryngoscope blade with the locking mechanism to secure the blade as connected to the attachment mechanism (para.0008, 0016, 0025).
	Regarding claim 19, Elbaz further discloses wherein the selected laryngoscope blade and the subsequent selected laryngoscope blade are different in size or style (para.0016). 



    PNG
    media_image1.png
    848
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    524
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    651
    485
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    833
    476
    media_image4.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773